■ Respondent was admitted to the bar June 5, 1912. It is undisputed that through the neglect of respondent considerable loss came to three estates of incompetents of which he was a committee. The loss was made good by a surety company which has made adjustments with respondent. There is also a charge that respondent used $300 of an incompetent’s estate, and failed to account for it for over two years, at a time when objections were made to his account. The court does not agree with the official referee’s conclusion as to this charge but is in accord with the referee’s report to the extent that it recommends suspension. The respondent is suspended from the practice of the law for the period of one year. Present —■ Lazansky, P. J., Hagarty, Carswell, Johnston and Taylor, JJ.